IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                   October 12, 1999 Session

                     MARIE HAWKS v. MICHAEL C. GREENE,
                       COMMISSIONER OF TENNESSEE
                          DEPARTMENT OF SAFETY

                    Appeal from the Chancery Court for Davidson County
                      No. 98-1320-III   Ellen Hobbs Lyle, Chancellor



                   No. M1999-02785-COA-R3-CV -Filed December 18, 2001


The Tennessee Department of Safety, appellant, seeks review of the decision of the Chancery Court
for Davidson County reversing the State’s order forfeiting the vehicle owned by Ms. Marie Hawks,
appellee. Because we find that forfeiture of the van, under the facts of this case, constitutes an
excessive fine, we affirm the trial court.

          Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                                Affirmed and Remanded

PATRICIA J. COTTRELL, J., delivered the opinion of the court, in which Ben H. Cantrell, P.J, M.S.,
joined.
WILLIAM C. KOCH , JR., filed a concurring opinion.

Paul G. Summers, Attorney General and Reporter, Paula D. Godsey, Assistant Attorney General, for
the appellant, Michael C. Greene, Commissioner of Tennessee Department of Safety.

Fletcher W. Long, Nashville, Tennessee, Wesley MacNeil Oliver, New Orleans, Louisiana, for the
appellee, Marie Hawks.

                                             OPINION

        On April 25, 1996, Ms. Hawks’s driver license was revoked by the Tennessee Department
of Safety (“the Department”) as the result of a DUI conviction on March 28, 1996. Although she
became eligible to reinstate her license or apply for a new license one year after the revocation, she
did not do so until December of 1997.

       On September 10, 1997, while at work, Ms. Hawks received information that her one year
old child was sick and running a high fever. She left work and received another page that her five
year old son, at school, was also sick and had to be picked up. On her way to pick up her sick
children to take them to the doctor, Ms. Hawks was stopped for speeding by the Lakewood Police.
When asked to produce her driver license, Ms. Hawks told the police officer that she did not have
a license as it had been revoked. Later, Ms. Hawks stated that, although she was aware that her
license had been revoked, she had been driving in order to hold a job. She viewed the job as an
opportunity to improve her family’s situation and to raise the money necessary to pay the costs and
fees necessary to obtain a new or reinstated license. Ms. Hawks resided in a subsidized housing
project, has four children and has no other family residing in Nashville.

        On September 16, 1997, the Department issued a forfeiture warrant pursuant to Tenn. Code
Ann. § 55-50-504(h)(1). On December 19, 1997, Ms. Hawks ultimately paid the fees for a new
license and completed the other necessary steps. She was issued a new license.

        A hearing on the forfeiture was held before an administrative law judge (“ALJ”). Ms. Hawks
was not represented by counsel at the hearing. After considering the evidence, the ALJ ordered
forfeiture of Ms. Hawks’s van, and Ms. Hawks filed a petition for review to the Chancery Court.
Upon review, the trial court reversed the ALJ’s order of forfeiture ruling that the forfeiture violated
the Excessive Fines Clauses of the United States and Tennessee Constitutions. This appeal followed.

                                                  I.

        Decisions of administrative agencies are reviewed by courts under the standard established
in the Tennessee Administrative Procedures Act. Tenn. Code Ann. § 4-5-322 (1998). Generally,
the court’s review is limited to the record, and the court’s authority to reverse an agency decision is
limited to specific situations set out by statute. Tenn Code Ann. § 4-5-322(g) and (h). The trial
court herein reversed the Department’s forfeiture decision because it found, pursuant to Tenn. Code
Ann. § 4-5-322 (h)(1), that “the rights of the petitioner have been prejudiced because the
administrative findings, inferences, conclusions or decisions are in violation of constitutional or
statutory provisions.” Because the trial court’s determination that the forfeiture violates the
constitutional prohibition on excessive fines presents a question of law, our review is de novo.
“[T]he question whether a fine is constitutionally excessive calls for the application of a
constitutional standard to the facts of a particular case, and in this context de novo review of that
question is appropriate.” United States v. Bajakajian, 524 U.S. 321, 336-37, n.10, 118 S. Ct. 2028,
2037-38 n.10 (1998).

       The forfeiture of Ms. Hawks’s vehicle was ordered pursuant to Tenn. Code Ann. § 55-50-
504(h), which provides:

        (1) The vehicle used in the commission of a person’s violation of § 55-50-504, when
        the original suspension or revocation was made for a violation of § 55-10-401[DUI],
        or a statute in another state prohibiting driving under the influence of an intoxicant,
        is subject to seizure and forfeiture in accordance with the procedure established in
        title 40, chapter 33, part 2. The department is designated as the applicable agency,
        as defined by § 40-33-202, for all forfeitures authorized by this subsection.


                                                 -2-
       (2) For purposes of clarifying the provisions of this subsection and consistent with
       the overall remedial purpose of the asset forfeiture procedure, a vehicle is subject to
       seizure and forfeiture upon the arrest or citation of a person for driving while such
       person’s driving privileges are cancelled, suspended, or revoked. A conviction for
       the criminal offense of driving while such person’s driving privileges are cancelled,
       suspended or revoked is not required.

        There is no dispute that Ms. Hawks was previously convicted of violation of Tenn. Code
Ann. § 55-10-401 and that her driver license had originally been revoked for that violation. There
is, however, dispute about the interpretation and application of Tenn. Code Ann. § 55-50-504, a
violation of which is a prerequisite to forfeiture by the explicit terms of the forfeiture statute.

        Tenn. Code Ann. § 55-50-504(a)(1) defines the offense in question as driving on public ways
“at a time when the person’s privilege to do so is canceled, suspended or revoked because of a
conviction for . . . driving while intoxicated under § 55-10-401. . . .” Thus, to subject a vehicle to
forfeiture, the driver must be driving at a time when his or her license “is” revoked because of a DUI
conviction.

       The initial question presented by these statutes, by the trial court’s holding, and by Ms.
Hawks’s argument is whether a person whose license has in the past been revoked for driving while
under the influence of intoxicants violates Tenn. Code Ann. § 55-50-504(a)(1) by driving without
a license regardless of the length of time which has elapsed between the revocation and the
subsequent offense. An analysis of this question requires an examination of the statutory scheme
governing the privilege of driving on Tennessee’s public ways.

                                                 II.

        We begin with the basic requirement that, in order to drive a motor vehicle on the highways
in the state, a person must have a valid driver license issued by the Department. Tenn. Code Ann.
§ 55-50-301. A driver may lose his or her license for various reasons, and only the Department may
revoke or suspend a license. Tenn. Code Ann. § 55-50-502; Wilson v. State, 197 Tenn. 17, 19, 270
S.W.2d 340, 341 (1954) (while a trial court is required to prohibit someone convicted of driving
under the influence from driving for a specified term, that prohibition does not constitute a
revocation of the person’s license, and the Department has authority to revoke a license); State v.
Loden, 920 S.W.2d 261, 264 (Tenn. Crim. App. 1995) (a trial court does not have authority to revoke
a driver license).

        The Department is statutorily required to revoke a license upon receipt of evidence that the
licensee has been convicted of specified offenses, including driving while under the influence of an
intoxicant. Tenn. Code Ann. § 55-50-501(a)(2). Nothing in this mandatory revocation statute
establishes a specific duration for the revocation. However, Tenn. Code Ann. § 55-50-102(42)
defines “Revocation of driver license” as:



                                                 -3-
         the termination by formal action of the department of a person’s driver license or
         privilege to operate a motor vehicle on the public highways, which termination shall
         not be subject to renewal or restoration except that an application for a new license
         may be presented and acted upon by the department after the expiration of at least
         one (1) year after the date of revocation.

        Thus, the statute establishes a mandatory duration of revocation of one year,1 during which
the former licensee is ineligible for reinstatement of a license or issuance of a new license.2 In
addition, Tenn. Code Ann. § 55-10-403(a)(1) requires the sentencing court to enter an order
prohibiting a person convicted for the first time of DUI from driving a vehicle in the State for a
period of one year. In Ms. Hawks’s case, she had been convicted of DUI on March 28, 1996, and
her license was revoked by the Department pursuant to that conviction on April 25, 1996. She was
stopped for speeding and charged with driving on a revoked license on September 10, 1997,
obviously a time outside the mandatory revocation period.

        The question is whether Ms. Hawks was driving “at a time when” her driving privilege was
revoked because of her DUI conviction, per Tenn. Code Ann. § 55-50-504(a)(1). Ms. Hawks asserts
that, after the expiration of one year, her license was no longer revoked because of her DUI
conviction. The trial court determined that because the one-year revocation for DUI had expired,
Ms. Hawks was not driving at a time when her license was revoked because of the DUI conviction.
Rather, the court determined that she was driving at a time when her license was canceled,
suspended, or revoked (without regard to cause), a separate offense defined in § 55-50-504(a)(1).
At the time of the seizure of Ms. Hawks’s vehicle, Tenn. Code Ann. § 55-50-504(a)(1) read:

         A person who drives a motor vehicle on any public highway of this state at a time
         when the person’s privilege to do so is cancelled, suspended, or revoked commits a
         Class B misdemeanor. A person who drives a motor vehicle on any public highway
         of this state at a time when the person’s privilege to do so is cancelled, suspended or
         revoked because of a conviction for vehicular assault under § 39-13-106, vehicular




         1
           This one-year mandatory revocation conclusion is consistent with other statutes. Tenn. Code Ann. § 55-50-
502 (f)(3), which provides for application for a new license one year after revocation; Tenn. Cod e Ann. § 55-50-
502(a)(1), which authorizes the Department to suspend a license “upon a showing by its records or other sufficient
evidence” that the licensee “has committed an o ffense for which m andatory revocation of license is required upon
conviction,” refers to the “time of mandatory revocation.” Similarly, Tenn. Code Ann. § 55-50-504(b) provides that
if the department receives a record of conviction of a person for driving while a license was revoked for specified
reasons, including a DUI conviction, the department “shall extend the revocation for an additional perio d of o ne year.”


         2
         The court may, however, order the issuance of a restricted driver license in certain circumstances. Tenn. Code
Ann. § 55-10-403 (d).

                                                          -4-
         homicide under § 39-13-213, or driving while intoxicated under § 55-10-4013 shall
         be punished by confinement for not less than two (2) days nor more than six (6)
         months, and there may be imposed, in addition, a fine of not more than one thousand
         dollars ($1,000).

        The trial court determined that this statute created two offenses, but that the forfeiture statute
authorized forfeiture for a violation of either of the offenses if “the original suspension or revocation
was made for a violation of” the DUI statute. Tenn. Code Ann. § 55-50-504(h)(1). The court found
that Ms. Hawks’s vehicle was subject to forfeiture under the statute. Thus, the distinction made by
the trial court regarding the specific offense was not determinative to that court of whether Ms.
Hawks’s van was subject to forfeiture. However, the court did find the distinction important in its
excessive fines analysis where the gravity of the offense is a relevant factor.

        We agree that Ms. Hawks’s vehicle was subject to forfeiture, but do not agree with the trial
court’s analysis of Tenn. Code Ann. § 55-50-504(a)(1). While we agree that the subsection creates
two separate offenses, depending upon the cause for cancellation, suspension or revocation of the
license, we can find no basis in the statute for the distinction between driving at a time the license
is revoked and driving at a time the license is revoked for one of the enumerated offenses.
Additionally, even though Ms. Hawks’s argument that once the mandatory revocation time period
has expired a person is no longer driving “at a time when” that person’s license is revoked (whatever
the cause), but instead is driving without a valid license, has some logical appeal, we are nonetheless
convinced that this distinction is also not supported by the statutes.

        The Department takes the position that a driver’s license which is revoked remains revoked
until the driver takes the necessary steps to obtain a new license. This position is supported by Tenn.
Code Ann. § 55-50-102(42), set out earlier in this opinion.4 According to that statute, revocation of
a driver license is a termination of the holder’s privilege to drive on public ways in this state. The
statute clearly states that a termination [terminated license] may not be renewed or restored, but that,




         3
             Tenn. Co de A nn. § 5 5-10 -401 actually defines the offense as driving under the influence of intoxicants and
drugs.

         4
             Tenn. Co de A nn. § 5 5-50 -502 (f)(3) contains similar language:

         Any perso n who se license or p rivilege to drive a motor vehicle on the public highways has been
         revoked shall not be entitled to have such license or privilege renewed or restored unless the
         revocation was for a cause which has been removed, except that after the expiration of one (1) year
         or the period of suspension prescribed by a court from the date on which the revoked license was
         surrendered to and received by the department, such person may make application for a new license
         as pro vided by law. . . .

                                                             -5-
after the mandatory period, a new license may be applied for.5 In other words, revocation is a
nullification which is without duration. Once a license is revoked, it remains revoked.

        Under that analysis, a person who drives without a license at any time after his or her license
has been revoked, whether within or without the mandatory revocation period, commits the offense
of driving while the license is revoked, in violation of Tenn. Code Ann. § 55-50-504(a). This
interpretation is consistent with that applied in the context of criminal prosecutions for the offense.
Conviction for the criminal offense of driving on a revoked license requires proof of driving on a
Tennessee public road at a time when the driver’s privilege to do so is canceled, suspended or
revoked. State v. Green, 947 S.W.2d 186, 189 (Tenn. Crim. App. 1997). The second element can
be proved by evidence that the license was “on revoked status” at the time of the offense. State v.
McDonald, No. 02C01-9206-CR-00126, 1993 WL 312698, at *3 (Tenn. Crim. App. Aug. 18, 1993).
For purposes of this offense, a license remains on revoked status from the time it is revoked,
regardless of the amount of time involved.6 See State v. Hampton, No. 03C-01-9503-CR-00107,
1996 WL 366323, at * 2 (Tenn. Crim. App. July 3, 1996) (perm. app. denied) (license was revoked
in 1986 and defendant was arrested in 1994); State v. Ake, No. 01C01-9309-CR-00297, 1995 WL
376724 (Tenn. Crim. App. June 22, 1995) (license revoked March 17, 1989, and offense committed
April 30, 1990); State v. North, No. 01C01-9312-CC-00418, 1994 WL 474841, at *1 (Tenn. Crim.
App. Sept. 1, 1994) (license had been revoked for twelve years, defendant had continued to drive
nonetheless, and was convicted for the eighth time for driving on a revoked license).

        The reasoning for the conclusion that a license remains revoked until it is renewed is the
same as that set out above; the ability to drive a motor vehicle on a public highway is not a right, but
is a revocable privilege that is granted upon compliance with statutory licensing procedures. State
v. Booher, 978 S.W.2d 953, 956 (Tenn. Crim. App. 1997); Goats v. State, 211 Tenn. 249, 252-53,
364 S.W.2d 889, 891 (1963). Accordingly, the privilege of driving on Tennessee’s highways is not
absolute, and that privilege may be revoked. In a recent opinion dealing with a nonresident’s
assertion that his possession of a valid license from another state coupled with expiration of the one-
year mandatory period of revocation of his Tennessee driver license for conviction of driving under
the influence prohibited his conviction for driving on a revoked license, the Court of Criminal
Appeals explained:



         5
           W e note, however, that other statutes speak in terms of “reinstating the driving privileges and/or reissuing a
driver license,” Tenn. Code A nn § 55-50-303 (b), “reissuance of any license revoked because of a conviction,” Tenn.
Code Ann § 55-5 0-50 2(c)(1), and “have such license or privilege renewed or restored,” Tenn. Code Ann § 55-50-
502(f)(3). The Department’s official records reflect the status of Ms. Hawks’s license as “reinstated.” The p arties also
referred to reinstatement. W e do not think these references change the nature of a revoked license.

         6
          The p recise arg umen t m ad e b y M s. Hawks was raised in State v. Sneed, No. 03C01-9605-CC-00195, 1996
W L 512 094 (Te nn. Crim. Ap p. Sept. 4, 1996), wherein the defendant’s license had been revoked for one year in 1991
as a consequence of his conviction of first offense of driving while intoxicated. He was given a citation for driving on
a canceled license in 1994, “some twenty-seven months after his driving revocation had expired.” Id. at *1. In a petition
for post-conviction relief, the defendant alleged he should have been charged with driving without a valid license rather
than driving on a can celed or revoked license. The ap pellate court did no t reach that issue.

                                                           -6-
       Additionally, just as a resident’s license is not automatically restored at the expiration
       of the revocation period, see generally Tenn. Code Ann. § 55-50-502, the suspension
       of a nonresident’s privilege to operate a motor vehicle on the highways of this state
       “does not automatically spring to life at the end of the period of ineligibility, as if the
       order never had been entered . . . .” See Colorado Dept. of Revenue, Motor Vehicle
       Div. v. Smith, 640 P.2d 1143, 1145 (Colo. 1982); see also State v. Banicki, 933 P.2d
       571, 573 (Ariz. App. 1997) (driving privileges not automatically restored). The
       completion of the period of revocation merely makes the nonresident driver eligible
       for reinstatement of his Tennessee driving privileges. See Tenn. Code Ann. § 55-50-
       502(d)(1); - (e)(3); see also Tenn. Op. Atty. Gen. No. 86-097 (May 19, 1986)
       (“[o]nce a license or driving privileges have been suspended under this chapter, the
       motorist may restore his privileges by satisfying certain requirements which usually
       include the payment of a restoration fee.”)

       . . . the proof introduced revealed that the Appellant’s driving privilege in this state
       was suspended. Absent proof of compliance with reinstatement procedures, the
       evidence is sufficient to support a conviction for driving while license revoked.

State v. Thompson, No. W1999-01001-CCA-R3-CD, 2000 WL 1843249, at *4-5 (Tenn. Crim. App.
Dec. 15, 2000) (perm. app. denied, recommended for publication).

        Thus, a license remains revoked until it is reissued after compliance with statutory
requirements. A person who drives on public roads after revocation of his or her license, but before
reissuance or renewal of a license, is “driving at a time when the person’s privilege to do so is
canceled, suspended, or revoked” within the meaning of Tenn. Code Ann. § 55-50-504(a)(1). When
the original revocation was due to a conviction for DUI, the driving privilege remains revoked
“because of” that conviction.

        The history of the General Assembly’s actions to distinguish the offense of driving on a
license revoked for conviction of specific offenses, including driving under the influence, from the
offense of driving on a license revoked for any other reason, through enacting enhanced
punishments for the former, also supports the Department’s interpretation. See 1992 Tenn. Pub.
Acts, ch. 722; 1994 Tenn. Pub. Acts, ch. 892. In addition to these general actions, one specific piece
of legislative history is directly relevant. In 1996 the legislature amended Tenn. Code Ann. § 55-50-
504 to provide for the seizure and forfeiture of vehicles used in the commission of the offense of
driving at a time when a person’s license is revoked for DUI. During debate on the bill which
resulted in this amendment, now codified as Tenn. Code Ann. § 55-50-504(h), the sponsor stated,
“There’s a certain period of time after you get a DUI that you can get reinstated and get your license
back and so if you’re foolish enough not to go and get your license back, if you’re foolish enough
to have a DUI and drive on a revoked license, yes that car can be confiscated.” Senator Cooper,
Discussion of Senate Bill 2594, Apr. 11, 1996.




                                                  -7-
       We conclude that on September 10, 1997, Ms. Hawks was driving at a time when her license
was revoked because of her prior DUI conviction. Therefore, we agree with the trial court’s
conclusion that Ms. Hawks’s van was subject to forfeiture under the provisions of Tenn. Code Ann.
§ 55-50-504(h). However, any such forfeiture must meet other legal standards.

                                                          III.

        Ms. Hawks argues, and the trial court found, that the forfeiture of her van violates the
prohibition on excessive fines found in the Eighth Amendment to the United States Constitution and
in Article I, § 16 of the Tennessee Constitution.7 She asserts that the forfeiture of her van is grossly
disproportionate to the gravity of the offense triggering the forfeiture.

        The excessive fines prohibition present in both the federal and state constitutions does not
prohibit punishment. Rather, it “limits the government’s power to extract payments, whether in cash
or in kind, ‘as punishment for some offense.’” Austin v. United States, 509 U.S. 602, 609-10, 113
S. Ct. 2801, 2805 (1993). These provisions embody a historical limitation whose roots lie in
reactions to abuses by royal judges in England. See United States v. Bajakajian, 524 U.S. 321, 335,
118 S. Ct. 2028, 2037 (1998). The basic principle was embodied in the Magna Carta itself, which
required that fines should be proportional to the offense and that they should not deprive a
wrongdoer of his livelihood. Id.

        The United States Supreme Court determined in Austin v. United States, 509 U.S. 602, 113
S. Ct. 2801 (1993), that the Eighth Amendment’s prohibition on excessive fines applied to
forfeitures which are punitive, including civil in rem forfeitures. Austin, 509 U.S. at 610, 113 S. Ct.
at 2806. In Stuart v. State Dep’t of Safety, 963 S.W.2d 28 (Tenn. 1998), our Supreme Court found
that the excessive fines clause of Article I, § 16 of the Tennessee Constitution was coextensive with
its federal counterpart in the Eighth Amendment to the United States Constitution and, therefore, was
applicable to punitive forfeitures, even though the forfeiture proceedings were civil in nature. Stuart,
963 S.W.2d at 34. Our Supreme Court has recently discussed its holding in Stuart in terms of those
sanctions susceptible to analysis under the excessive fines clause:

         According to excessive-fines analysis under the state and federal constitutions, an
         otherwise civil sanction can become a “fine” subject to constitutional limitation when
         the sanction “is, at least in part, a punitive measure.” Stuart, 963 S.W.2d at 34; see
         also United States v. Bajakajian, 524 U.S. 321, 329 n.4, 118 S. Ct. 2028, 141 L. Ed.
         2d 314 (1998) (noting that Eighth Amendment analysis begins with a finding that the
         contested sanction, though also serving some remedial purpose, is “punitive in part”).
         As the United States Supreme Court has acknowledged, a sanction is “punitive in
         part” under this analysis when it serves either retributive or deterrent purposes. See
         Austin, 509 U.S. at 610, 113 S. Ct. 2801.


         7
         Bo th provisions provide that excessive bail “shall not be required, nor excessive fines imposed, nor cruel and
unusual punishments inflicted.” Stuart v. State Dep’t of S afety, 963 S.W .2d 28, 34 (T enn. 1998).

                                                          -8-
         . . . . As can be seen by our decision in Stuart, excessive-fines analysis can be applied
         even to those sanctions that primarily serve remedial purposes. See 963 S.W.2d at
         34 (analyzing civil forfeitures).

Chattanooga v. Davis, 54 S.W.3d 248, 262-63 (Tenn. 2001). In determining whether the excessive
fines prohibition is applicable to a forfeiture, the question is not whether the proceeding was in rem
or in personam or whether the forfeiture resulted from criminal or civil proceedings; the question
is whether the forfeiture was, even in part, punitive.8 Austin, 509 U.S. at 610, 113 S. Ct. at 2801;
United States v. $359,500, 25 F. Supp.2d 140, 147-48 (W.D.N.Y. 1998). Ms. Hawks’s van was
forfeited because of her violation of the statute prohibiting driving at a time when her license was
revoked for DUI and is, therefore, punitive at least in part. Consequently, it is subject to analysis of
whether it violates the constitutional prohibition against excessive fines.

        Although the United States Supreme Court in Austin determined that civil forfeitures were
subject to the excessive fines clause, the Court did not in that opinion establish or announce a test
to apply in determining the constitutionality of a particular forfeiture. State courts, including the
Supreme Court of Tennessee, began to fill that void. Finding that neither the U.S. Supreme Court
nor any Tennessee court had established a test for determining what constitutes an excessive fine,
the Tennessee Supreme Court announced its intention to define such a standard in Stuart, 963
S.W.2d at 35.

         The Court considered excessive fines tests established in other jurisdictions, finding that
those tests could generally be described in two categories: an instrumentality test and a multifactored
hybrid of the instrumentality test and a proportionality test, which “essentially compares the value
of the property with the gravity of the criminal conduct.” Id. at 35. The court fully recognized that
the proportionality test “makes the excessive fines analysis very fact-specific, thus providing less
guidance and uniformity,” but found that it also “is an effective mechanism for restraining the State,
which has a strong pecuniary incentive to confiscate the most property – and the most valuable
property – possible.” Id. Finally, the court agreed that “the very word ‘excessive’ plainly
contemplates some comparison of the fine to the conduct sought to be punished in order to determine
if the fine violates the Eighth Amendment.” Id. (quoting Thorp v. State, 264 Ga. 712, 450 S.E.2d
416, 418 (1994). The court held:

         Therefore, we conclude that any analysis under the excessive fines clause must
         include a proportionality test. Although the multifactored analysis is described in
         various ways, courts consistently utilize the following factors:




         8
           As our Supreme C ourt ha s noted , “excessive fines analysis does not automatically condemn all remedial
measures merely for being punitive in part, because it further examines whether the sanc tion is propo rtional to the grav ity
of the defendant’s conduct and culpability. By making this additional inquiry into the p roportionality of the fine, analysis
under the Excessive Fines Clause makes appropriate allowance for those sanctions that primarily serve remedia l
purposes.” Da vis, 54 S.W.3d at 263.

                                                             -9-
                (1) the harshness of the penalty compared with the gravity of the
                underlying offense;

                (2) the harshness of the penalty compared with the culpability of the
                claimant; and

                (3) the relationship between the property and the offense, including
                whether use of the property was (a) important to the success of the
                crime, (b) deliberate and planned or merely incidental and fortuitous,
                and (c) extensive in terms of time and spatial use.

        No single factor is dispositive.

Id. at 35 (citations omitted).

        A few months after the Stuart decision, the United States Supreme Court articulated a
standard for application of the Eighth Amendment’s excessive fines prohibition to a forfeiture: “a
punitive forfeiture violates the Excessive Fines Clause if it is grossly disproportional to the gravity
of a defendant’s offense.” Bajakajian, 524 U.S. at 334, 118 S. Ct. at 2036. In applying this test, trial
and appellate courts “must compare the amount of the forfeiture to the gravity of the defendant’s
offense.” Id. 524 U.S. at 336-37, 118 S. Ct. at 2037-38. In considering “just how proportional to
a criminal offense a fine must be” in order to withstand a constitutionality attack, the majority of the
Court determined that strict proportionality between the amount of the forfeiture and the gravity of
an offense is not an appropriate standard. 524 U.S. at 336-37, 118 S. Ct. at 2037. The Court’s
opinion rests on its fundamental holding that “The touchstone of the constitutional inquiry under the
Excessive Fines Clause is the principle of proportionality: The amount of the forfeiture must bear
some relationship to the gravity of the offense it is designed to punish.” Id. 524 U.S. at 334, 118 S.
Ct. at 2036.

       The United States Supreme Court has recently commented on the task of the courts to
determine whether a punishment [in that case, punitive damages] is grossly disproportional:

        We have recognized that the relevant constitutional line is “inherently imprecise,”
        Bajakajian, 524 U.S. at 336, 118 S. Ct. at 2028, rather than one “marked by a simple
        mathematical formula,” Gore, 517 U.S. at 575-580, 116 S. Ct. at 1589. But in
        deciding whether that line has been crossed, we have focused on the same general
        criteria: the degree of the defendant’s reprehensibility or culpability, the relationship
        between the penalty and the harm to the victim caused by the defendant’s actions,
        and the sanctions imposed in other cases for comparable misconduct. Moreover, .
        . . we have engaged in an independent examination of the relevant criteria.

Cooper Indus. Inc. v. Leatherman Tool Group, 532 U.S. 424, 121 S. Ct. 1678, 1684-85 (2001) (some
citations omitted).


                                                  -10-
                                                         IV.

        For guidance in how to apply the proportionality tests announced in Stuart and Bajakajian,
we look first to how the courts in those cases applied the tests. The Tennessee Supreme Court in
Stuart applied its test to the forfeiture of Mr. Stuart’s truck9 which had been used to further a high-
volume drug transaction, and in setting out its analysis provided additional guidance:

         In considering the gravity of the offense under the first factor, several general
         principles guide our analysis: (1) intentional conduct is more serious than negligent
         conduct; (2) completed crimes are more serious than attempted crimes; and (3)
         violent crimes are more serious than nonviolent crimes.

Stuart, 963 S.W.2d at 36.

        In analyzing Mr. Stuart’s claims under these factors, the Court found that a high-volume drug
transaction is unquestionably a grave offense. It further found that the transaction was both
intentional and complete and that although drug violations are not per se violent crimes, violence
is often part of high volume drug trafficking. Id. The Court provided further explanation of how
to apply the factors in the test announced in Stuart:

         When analyzing the culpability of the claimant under the second factor, there are also
         certain principles that guide our analysis: (1) the claimant acquitted of an offense is
         regarded as the least culpable; (2) the claimant convicted of an offense is the most
         culpable; and (3) the claimant never charged with an offense must be presumed
         innocent.

Id.

       In applying these factors to Mr. Stuart’s conduct, the court found that he had pleaded guilty
and was convicted for the underlying drug offenses, thus placing him in the “most culpable”
category. Id. Having made findings regarding the gravity of the offense and the culpability of the
claimant, the Court explained how the proportionality consideration was to be factored in:

         When determining the harshness of the penalty imposed under the first and second
         factors of the excessive fines analysis, courts should consider the monetary value of
         the property forfeited, particularly in light of the claimant’s financial resources. A
         forfeiture is less likely to be excessive when the claimant has the financial ability to
         replace the property without undue hardship. Conversely, a forfeited vehicle may be



         9
           Other property belonging to Mr. Stuart had been forfeited, but the Court found that property was not subject
to the Excessive Fines Clause because they were proceeds of illegal drug transactions; because Mr. Stuart was never
entitled to such p roceeds, their forfeiture is not punitive. See Stu art, 963 S.W.2d at 34.

                                                        -11-
       worth little, but undue hardship may still result if the claimant’s family cannot afford
       to replace it and has no other means of transportation.

Id. In a footnote, the Court observed that failure to include the claimant’s finances in the
proportionality analysis will “generally permit forfeiture of property from persons of lesser means,
while prohibiting forfeiture from persons of greater means.” Id. n.12.

        The Court found that the evidence suggested that Mr. Stuart had been spending or hiding
large sums of money, that his truck was moderately expensive, and that no evidence suggested that
forfeiture of the truck would impose an extreme hardship on Mr. Stuart or his family. The Court
stated, “while the record does not reveal the truck’s value at the time of forfeiture, it is undoubtedly
dwarfed by the value of the large quantities of marijuana Stuart has admitted to smuggling into the
United States.” Id.

        In applying its proportionality test to the facts in Bajakajian, in which the defendant had
failed to report exported currency to customs, the U. S. Supreme Court found that the offense
involved was punishable by a maximum of six months imprisonment and a fine of $5,000, indicating
a minimal level of culpability, that the harm caused by Mr. Bajakajian’s offense was also minimal,
and that his action affected only one party, the U.S. Government, and in a minor way. Bajakajian,
524 U.S. at 337-40, 118 S. Ct. at 2038-39. The Court concluded that the forfeiture of all the money
carried by Mr. Bajakajian, $357,144.00, would be grossly disproportional to the gravity of his
offense because “[i]t is larger than the $5,000 fine imposed by the District Court by many orders of
magnitude, and it bears no articulable correlation to any injury suffered by the Government.” Id. at
339-40, 2039.

        The U.S. Supreme Court did not include in its proportionality test any consideration of the
impact of the forfeiture on the person from whom the property is taken, but noted that the respondent
had not argued that his wealth or income were relevant to the proportionality determination. See id.,
524 U.S. at 340 n.15, 118 S. Ct. at 2039 n.15.

        In the only Tennessee appellate court opinion since Stuart and Bajakajian to deal fully with
the excessive fines analysis, the Tennessee Court of Criminal Appeals applied that analysis to a fine
imposed by a jury under a statute establishing a minimum fine, but no maximum limit. State v.
Taylor, No. M1999-2566-CCA-R3-CD, 2001 WL 427651 (Tenn. Crim. App. Apr. 26, 2001) (perm.
app. granted Sept. 17, 2001). In that case, the Court of Criminal Appeals reiterated the United States
Supreme Court’s holding that the Constitution prohibits fines that are disproportionate to the crime
committed, citing Bajakajian and Solem v. Helm, 463 U.S. 277, 284, 103 S. Ct. 3001, 3006 (1983).
The court set out and then applied the Solem analysis which required consideration of (1) the gravity
of the offense and the harshness of the penalty; (2) the fines imposed on other criminals in the same
jurisdiction; and (3) sentences imposed for commission of the same crime in other jurisdictions.
Taylor, 2001 WL 427651, at *2. Taylor involved a fine of $27,500, imposed as part of the sentence
upon conviction of a second offense of driving on a revoked license. Id. at *1. The court



                                                 -12-
determined that the fine of $27,500 was inappropriate in relation to the nature and gravity of the
offense.10

                                                              V.

        Clearly, our consideration of whether the forfeiture of the van is disproportional to the
conduct requires consideration of a number of factors. We must consider the gravity of the conduct
which the forfeiture serves to punish. Part of that consideration is the relative seriousness of the
other punishments for the offense and of punishments for similar offenses. The offense that is the
basis for forfeiture of Ms. Hawks’s vehicle is driving on a license which was revoked for DUI, in
violation of Tenn. Code Ann. § 55-50-504(a). The Department of Safety, in an administrative
hearing, made the determination she had committed the violation.11 It is necessary, however, to
examine Ms. Hawks’s actual conduct and culpability as part of the proportionality assessment. Ms.
Hawks’s driver license had indeed been revoked as a consequence of her conviction of DUI in March
of 1996. When considered as part of her punishment for that offense, the revocation, by statute and
by court order, was for one year. By the time she was stopped and charged with driving on a revoked
license, that mandatory revocation time had expired; she had served her punishment for the original
DUI conviction.

        The legislature has determined that a person who has been convicted for the first time of
driving under the influence should not be allowed to drive on the public ways of this state for one
year after conviction. Whether this determination is based on goals of punishment, deterrence,
public safety, or a combination of the three, those goals are satisfied, in the judgment of the
legislature, after that year. A person who meets the requirements for reissuance of a license may
again enjoy driving privileges after that year, an indication that the legislature does not consider such
persons in general a danger to the public safety. Similarly, the General Assembly has seen fit to
permit persons convicted of DUI to drive in certain situations under restricted licenses. See Tenn.
Code Ann. § 55-10-403(d).

        The forfeiture herein was not based on any claim that Ms. Hawks violated the one year
mandatory revocation restriction on her driving that was part of her punishment for DUI. If that were
the situation, we would consider her conduct to constitute a more serious or grave offense because
it would indicate a more serious disregard for the consequences of her earlier conviction. However,


         10
             The sentencing statute authorized a fine of not less than $3000. The Court of Criminal Appeals concluded
that the legislature’s failure to establish a maximum fine rendered the statute per se unconstitutional under the prohibition
on excessive fines. Taylor, 2001 WL 427651, at *4. One member of the panel dissented from the majority’s finding
of a constitutional infirm ity in the statute itself on the b asis that it is the sentence , not the statute, which is subject to
review as an excessive fine. The dissent also favored refraining from passing o n the constitutionality of a statute because
such d etermination w as not necessary to resolution of the case. Id. at *5-6.

         11
            The record does not include any evidence that Ms. H awks was convicted or punished by a court for the
offense of driving on a license revoked for DUI. There is a statement by counsel that, in fact, she was not even charged
with that offense, but was charged with d riving without a lice nse.

                                                             -13-
she was, at the time of the seizure of her van, eligible for reissuance of a license upon compliance
with certain requirements. She was reissued a license two months later. Thus, at the time of the
seizure, she could have been licensed but had not taken the necessary steps. That conduct was a
violation of the law and subjected her to prosecution and potential criminal punishment, proceedings
outside the case before us. Whether that conduct justified the loss of her vehicle is the question here.

        Because Ms. Hawks was eligible for a new license, but had not obtained one, the gravity of
the failure to do so is relevant to the proportionality inquiry. The record does not include, and the
Department has not pointed out, any requirements for issuance of a new license to a person whose
period of mandatory revocation for conviction of DUI has expired that are different from the
requirements for a new license for anyone else who has become eligible after revocation.12 In other
words, there are no special requirements for a new license directed solely to the person whose license
was revoked because of one DUI conviction.13 Although the Department is under a directive not to
“issue a new license unless and until it is satisfied after investigation of the character, habits and
driving ability of such person that it will be safe to grant the privilege of driving a motor vehicle on
the public highways,” Tenn. Code Ann. § 55-50-502(f)(3) (formerly § 55-50-502(e)(3)), the
Department has not provided us with any information regarding the criteria it applies in such
situations or argued that those criteria are more stringent for persons whose license was originally
revoked for one DUI conviction. Ms. Hawks passed the investigation by the Department two months
after the seizure of her vehicle, and the Department has presented no evidence or argument that she
would not have passed the investigation before the seizure.

        Therefore, we are unable to discern any public policy determination that more stringent
requirements are necessary for reissuance of a license to a person who has completed one year of
mandatory revocation because of one DUI conviction than for reissuance to others whose licenses
have been revoked for other convictions. Accordingly, we discern no basis for deciding that failure
to take the steps necessary to obtain a new license is a more serious offense for someone in Ms.
Hawks’s situation than for others who are found to have driven while their license was in a revoked
status.

        In arguing the gravity of the offense committed by Ms. Hawks in failing to have a new
license issued before driving, the Department relies heavily on the importance of compliance with
the State’s financial responsibility law as a prerequisite to issuance of a new license after


         12
            W hen a license is suspended or revoked bec ause of a conviction (of various offenses), proof of financial
respo nsibility, passage o f driver license examination, and payment of a restoration fee are required as conditions
precedent to restoration o f any license. Tenn. Cod e Ann. §§ 55-12-11 4 and -116. “Any person convicted of driving on
a revoked license pursuant to § 55-50-50 4, when the original suspension or revocation was made for a violation of an
offense not requiring mandatory revocation” are required to pay a lower restoration fee. Tenn. Code Ann. § 55-12-
114(c).

         13
           After a second or subsequent conviction for DUI, however, prior to reissuance of any revoked license, the
Dep artment must require evidence of completion of alcohol or d rug ab use ed ucation or o f treatment. See Tenn. Code
Ann. § 55 -50-5 02(c)(1).

                                                        -14-
revocation.14 The relevant statutes, however, do not support a conclusion that such conduct after
expiration of the mandatory revocation period is more serious when the license was originally
revoked for a DUI conviction. A person whose license has been revoked because of a “conviction”
must provide proof of the requisite financial responsibility,15 and maintain that responsibility for
three years, in addition to paying a restoration fee and passing the driver license examination as
conditions to restoration of a license. Tenn. Code Ann. § 55-12-114(c). However, a conviction
which triggers these requirements for restoration of driving privileges is not limited to driving under
the influence. Instead, any suspension or revocation by the commissioner, under any law of this state
authorizing such suspension or revocation by reason of a conviction, is included, as well as failure
to satisfy a citation, refusal to submit to a drug or alcohol test, and forfeiture of security for
appearance in court. Tenn. Code Ann. § 55-12-113 and -114. In any event, the Department has not
shown that Ms. Hawks was not in compliance with the financial responsibility requirements at the
time she was stopped, and the Department found she was in compliance when it reissued her license
two months later.

       In the analysis of the gravity of the offense, the other penalties authorized for the offense
committed are relevant and should be considered. Bajakajian, 524 U.S. at 339 n.14, 418 S. Ct. at
2038 n.14. As a general rule, the offenses created in Chapter 50 of Title 55 of Tennessee Code
Annotated are Class B misdemeanors. “Any person violating any of the provisions of this chapter
for which punishment has not been hereinabove provided commits a Class B misdemeanor.” Tenn.
Code Ann. § 55-50-603. The statute creating the offense of driving when that privilege has been
revoked specifically states that such offense is a Class B misdemeanor. See Tenn. Code Ann. § 55-
50-504(a)(1).16 A Class B misdemeanor is punishable by confinement in jail for up to six months
and/or a fine of up to $500. Tenn. Code Ann. § 40-35-111(e)(2).

       The offense of driving on a license which has been revoked because of a conviction for
vehicular assault, vehicular homicide, or driving while intoxicated is subject to a specific penalty:
confinement of not less than two days nor more than six months and a fine of up to $1,000. Tenn.
Code Ann. § 55-50-504(a)(1). Thus, the two offenses can be punished by the same maximum


         14
             Tennesse e’s financial responsibility statutes are intended to provide an effective means of enforcing payment
of automobile-caused damage claims. Burress v. S anders, 31 S .W .3d 2 59, 2 63 (Tenn. Ct. A pp. 2 001 ). Generally,
moto rists involved in serious accidents are required to prove their ability to pay damages or face the loss of their driving
privileges. Id.

         15
            The Tennessee Financial Responsibility Law, Tenn. Code Ann. §§ 55-12-101 et seq. establishes requirements,
including liability insurance, cash deposit, or bond in stated amounts, for the purpose of protecting victims of personal
injury or property damage resulting from a vehicle, from financial loss. Intere stingly, persons who vio late a number of
the specific requirements of that chapter subject their driver licenses to revocation or suspension. See, e.g., Tenn. Code
Ann. § 55-12-108, 115-118, 134-135. V iolations without specific pena lties are punishable as C lass A misdemeanors
see Tenn. Cod e Ann. § 55-12-135 (b), and driving on a license which has been revoked for failure to comply with the
Financial Re sponsibility Law is a Class B misde meanor. See Tenn. Code Ann. § 55-12-131.

         16
            See also Tenn. Cod e Ann. § 55-12-131 , which makes the offense of driving while a license is revoked for
failure to comply with various requirements in the financial responsibility laws a Class B misdemeanor.

                                                           -15-
incarceration, and the primary difference is the mandatory two-day incarceration when the license
was originally revoked for one of the enumerated offenses. A higher maximum fine is also available.
Neither of these differences, however, removes the offense from general categorization as a mid-
range misdemeanor. In Bajakajian, the U.S. Supreme Court found that the fact that the offense
involved was punishable by a maximum of six months imprisonment and a fine of $5,000 indicated
a minimal level of culpability as a factor in the proportionality analysis. See Bajakajian, 524 U.S.
at 338-39, 118 S. Ct. at 2038.

        Even within the set of statutes governing driving licenses, the legislature has determined that
other offenses, though still misdemeanors, are more serious than the one committed by Ms. Hawks.
For example, it is a Class A misdemeanor to operate a vehicle in violation of any condition imposed
by the Department in a conditional license. Tenn. Code Ann. § 55-50-331(f). Similarly, violation
of various provisions of the Financial Responsibility Act are Class A misdemeanors.

        We also consider relevant whether violation of other driving or driver license related offenses
can result in forfeiture of the offender’s vehicle. The statute authorizing forfeiture of Ms. Hawks’s
vehicle applies only to persons who operate a vehicle at a time when their licenses are in revoked
status, having initially been revoked because of a conviction for driving under the influence of an
intoxicant. It does not authorize forfeiture of vehicles being driven by persons whose licenses are
in revoked status when the initial revocation was for any other reason, including conviction of
vehicular assault or vehicular homicide, both felonies and, thus, considered graver offenses.17

       Similarly, conviction of the offense of DUI for the first time does not carry with it the
possibility of forfeiture of the vehicle involved.18 First offense DUI is a Class A misdemeanor, Tenn.
Code Ann. § 55-10-403(m), making violation subject to the harshest penalty available for a
misdemeanor. It is also a poses a serious threat to the public safety. Recognizing this threat, the
General Assembly has enacted laws designed to “remove from the highways, prosecute and punish
those who engage in the dangerous menace of driving under the influence.” State v. Turner, 913
S.W.2d 158, 160 (Tenn. 1995).

        Further, a second violation of driving on a revoked license is a Class A misdemeanor;
however, forfeiture of the vehicle involved is not authorized unless the original revocation was due
to a DUI conviction. From these examples, it is clear that driving and license offenses considered
more serious by the legislature and subject to harsher criminal penalties do not carry the risk of
forfeiture of the vehicle.




         17
          The statute requires the two day incarceration and authorizes the greater fine upon conviction for driving at
a time when the license was revoked due to a conviction for vehicular assault under § 39-13-106 or vehicular homicide
under § 39-13-213, the same treatment given conviction for DUI under § 55-10-401. Tenn. Code Ann § 55-50-504.

         18
            The vehicle used in a second or subsequent violation of driving under the influence of intoxicants, is subject
to forfeiture in circumstances described by statute. Tenn. Code A nn. § 55-10-403(k).

                                                          -16-
       The Court of Criminal Appeals has analyzed the relative gravity of the offense of driving on
a revoked license, second offense, as follows:

       Driving on a revoked or suspended license, second offense, is graded by our
       legislature as a class A misdemeanor. See Tenn. Code Ann. § 55-50-504(a)(2)
       (1998). The offense is neither a violent offense nor an offense against a person.
       Rather, the offense reflects the legislature’s prerogative to sanction a penalty against
       persons for violating a previously imposed driving restriction. The legislature has
       authorized a fine of “not less than three thousand dollars” for a second infraction of
       this misdemeanor offense. See Tenn. Code Ann. § 55-50-504(a)(2). The disparity
       between the nature of the offense and the fine imposed, at a minimum, suggests a
       lack of proportionality in the sentence.

Taylor, No. 2001 WL 427651, at * 2 (footnotes omitted).

         The court also compared the fine imposed for the offense of driving on a revoked or
suspended license, second offense, with fines imposed for the commission of other crimes in the
State of Tennessee. After discussing the fines generally available for class A misdemeanors, for a
first offense of driving on a revoked license, and the graduated fines for the first and subsequent
violations of the more serious offense of driving under the influence, the court concluded that “A
fine imposed for a second offense driving on revoked, a class A misdemeanor, therefore, has the
potential, as no statutory maximum limit to the fine exists, to surpass fines imposed for similar but
more serious offenses,” including serious felonies. Id. at *3.

         We agree with this analysis. Applying it to the facts of the case before us, which involves
a first, rather than second violation, and one that occurred while the driver was eligible for a new
license, we conclude that the forfeiture of the vehicle herein was grossly disproportionate to the
gravity of the conduct which was the basis of the forfeiture. The offense was a midrange
misdemeanor, subject to a maximum fine of $1,000; the conduct was neither violent nor dangerous
to the public; other vehicle and licensing related offenses, carrying more severe penalties, do not
subject offenders to the risk of forfeiture of their vehicles.

        The Department argues that the General Assembly has viewed the offense of driving on a
license revoked for DUI as “quite severe” and has, in the past decade, increased the potential penalty
for that offense, as well as the offense of driving on a license revoked for conviction of other
specified vehicular crimes. While the legislature has, as set out above, provided separate specific
criminal penalties available upon conviction for these offenses, the degree of enhanced severity of
punishment, as compared with the offense of driving on a license revoked for any other reason, is
minimal. There is no indication that the legislature intended to remove driving on a license revoked
for a DUI conviction from its classification as a midrange misdemeanor, or even to subject it to
potential maximum punishment as great as other license related offenses.




                                                -17-
        The fact that the General Assembly added potential forfeiture of the vehicle involved as a
penalty for driving on a license revoked for conviction of specific offenses cannot be used in
analyzing the gravity of the offense. Obviously, legislative authority making the property subject
to forfeiture is necessary to provide jurisdiction to the forfeiting agency. State v. Thompson, No.
03C01-9703-CR-00105, 1998 WL 221052, at *5-6 (Tenn. Crim. App. May 6, 1998) (no Tenn. R.
App. P.11 application filed) (the terms of the statute must manifest the legislature’s intent to
authorize forfeiture). Unless such statutory authority is present, there is no need to conduct an
individualized excessive fines analysis. To argue that the legislature’s enactment of a forfeiture
provision for a particular offense elevates that offense to a gravely serious one amounts to an
argument that the forfeiture cannot be excessive because the legislature authorized it. Such an
argument disregards the directives of both the United States and the Tennessee Supreme Courts and
the effect of the constitutional prohibition on excessive fines.

        Legislatures have extremely broad discretion in defining criminal offenses and in setting the
permissible range of punishments for each offense. Schall v. Martin, 467 U.S. 253, 268-69 n.18, 104
S. Ct. 2403, (1984); Solem v. Helm, 463 U.S. 277, 290, 103 S. Ct. 3001, 3009 (1983). However, as
the United States Supreme Court noted in Bajakajian, an authorization of forfeiture “cannot override
the constitutional requirement of proportionality review.” Bajakajian, 524 U.S. at 339 n.14, 118
S. Ct. at 2038 n.14. Thus, it is left to the courts to determine whether a particular forfeiture violates
the constitution under the individual facts of that case, even where the legislature has granted general
authority for such forfeitures. We note that Tenn. Code Ann. § 55-50-504(h) makes no distinction
between persons driving while still subject to the one year mandatory revocation part of their
sentence and those driving when they are eligible for a new license. As we stated earlier, disregard
of a court order prohibiting driving and disregard of the mandatory one-year revocation required by
statute as part of the criminal sanctions for conviction constitute, in our opinion, more egregious
conduct. It is left to the administrative decision makers to make the first decision as to whether the
particular conduct warrants the harsh consequence of forfeiture. It is the role of the courts to review
that decision for constitutionality.

        The Department also argues that the gravity of the offense involved is demonstrated by
legislation dealing with intoxicated drivers. We are aware of and share the General Assembly’s
concern over the tragedies caused by persons who drive while under the influence of intoxicants, and
we recognize its efforts to reduce those tragedies. Among the measures enacted to punish and deter
driving under the influence of intoxicants are increased criminal penalties, including increasing
severity for repeat offenders.

        The penalties for persons convicted of driving under the influence of an intoxicant, in
violation of Tenn. Code Ann. § 55-10-401, include, for the first offense, a mandatory fine of at least
$350.00 with a maximum of $1,500.00, and confinement in jail for not less than 48 hours nor more




                                                  -18-
than eleven months and twenty-nine days.19 Tenn. Code Ann. § 55-10-403(a)(1). A first conviction
does not authorize forfeiture of the vehicle. Only upon a second or subsequent violation of Tenn.
Code Ann. § 55-10-401, or similar driving under the influence statute in another state, does the
vehicle used in the violation become subject to seizure and forfeiture. Tenn. Code Ann. § 55-10-
403(k). The General Assembly has explained its reasons for authorizing such seizure and forfeiture:

        It is the specific intent that a forfeiture action under this section shall serve a remedial
        and not a punitive purpose. The purpose of the forfeiture of a vehicle after a person’s
        second or subsequent DUI violation is to prevent unscrupulous or incompetent
        persons from driving on Tennessee’s highways while under the influence of alcohol
        or drugs. Driving a motor vehicle while under the influence of alcohol or drugs
        endangers the lives of innocent people who are exercising the same privilege of
        riding on the state’s highways. There is a reasonable connection between the
        remedial purpose of this section, ensuring safe roads, and the forfeiture of a motor
        vehicle. While this section may serve as a deterrent to the conduct of driving a motor
        vehicle while under the influence of alcohol or drugs, it is nonetheless intended as
        a remedial measure. Moreover, the statute serves to remove a dangerous instrument
        from the hands of individuals who have demonstrated a pattern of driving a motor
        vehicle while under the influence of alcohol or drugs.

Tenn. Code Ann. § 55-10-403(k)(3).

        However, Ms. Hawks’s vehicle was not seized from her and forfeited because she was
driving under the influence of intoxicants. Ms. Hawks was not driving under the influence, and the
forfeiture is not based on such allegation. She was not a repeat offender and, thus, not in the class
of “unscrupulous or incompetent” persons the above forfeiture statute was designed to protect
against.

        The United States Supreme Court and the Tennessee Supreme Court have directed us to
consider the culpability and conduct of the offender and the reprehensibility of that conduct. Ms.
Hawks’s testimony at the administrative hearing establishes that she knew she was driving without
a valid license and that her license had been revoked because of her DUI conviction.

        I knew my license were revoked. The year was up, but I just hadn’t had the money
        to get them back. And at that time I had been living in the projects for a few months
        and was really trying my best to get out of the projects. And I got a job offer making
        really good money . . . , and I knew I didn’t have any license when I started driving
        out there. But I thought, well, you know, this is my ticket to get out of the projects,
        get my license back, move to a better neighborhood, a decent apartment for me and
        my children.


        19
          In certain counties, the minimum mand atory incarceration may be replaced by 200 hours or public service.
See Tenn. Cod e Ann. § 55-10-403 (n).

                                                       -19-
        Just as we considered the fact that Ms. Hawks was statutorily eligible for reissuance of her
license at the time of her offense as lessening the gravity of the offense, we also consider that fact
relevant in assessing her culpability, as did the trial court. She admittedly drove at a time when her
license was still in a revoked status, but she did not violate the one year prohibition. She is,
therefore, most culpable of failing to comply with the requirements for obtaining a new license.20
The record before us does not allow us to conduct the culpability assessment using all the factors set
out in Stuart because the record does not contain any information regarding Ms. Hawks’s criminal
prosecution.21 However, the record does not indicate that she was involved in any other criminal
activity. She was not using the vehicle to further an illegal money-making enterprise. She was not
found to have violated the one-year restriction imposed on her driving as a result of her prior
misdemeanor conviction. She was not operating the vehicle while under the influence of intoxicants.
Taken as a whole, her conduct is not particularly reprehensible when compared with other violations
of the law.

                                                            V.

        Following the guidance of the United States Supreme Court in Bajakajian, we find that Ms.
Hawks’s offense was primarily failing to take the steps necessary to have her license reissued. Just
as Mr. Bajakajian would have been lawfully permitted to transport the currency in his possession had
he reported it, Ms. Hawks would have been lawfully permitted to drive had she applied for and
received her license before she recommenced driving. She was reissued her license shortly after the
offense triggering the forfeiture. We find no relationship between this offense and any other criminal
activity. The maximum criminal penalty that could have been imposed for the offense was six
months confinement and $1000 fine. The Bajakajian court found that a potential maximum penalty
of six months imprisonment and a fine of $5000 confirmed a minimal level of culpability.
Bajakajian, 524 U.S. at 338-39, 118 S. Ct. at 2038.



         20
            In addition to the fees set out in Tenn. Code Ann. § 55-12-114(c), a person obtaining a new or reinstated
license when proof of financial responsibility is required must also pay the fees set out in Tenn. Code Ann. § 55-12-129.
In apparent recognition of the barrier presented by this comb ination of fees required to obtain a new or reinstated license
after revocation, the Genera l Assem bly has authorized reinstatement of a license on an installment payment plan,
effective January 1, 2001. T enn. Code A nn. § 55-12-129(g). This option was not available to Ms. Hawks. Also, Tenn.
Code Ann. § 55-30-303(b) requires payment of all costs and fines in the trial court before driving privileges may be
reinstated when a condition has required revocation.

         21
             Although the trial court noted that Ms. Hawks was only charged with driving witho ut a license, we are unable
to find any reference to the criminal proceedings except that contained in a M otion for Re consideration filed w ith the
Commissioner of Safety by Ms. Hawks’s counsel after the final order of forfeiture. That Motion recites that “when the
speeding and driving on a revoked charges were brought before the Court for disposition, the speeding charge was
dismissed and the driving on a revoked was lowered to driving without a license on her person,” an offense for which
forfeiture is not available. Pleadings, however, are not evidence, and no evidence regarding the disposition of the
criminal charges was introduced at the administrative hearing, where Ms. Haw ks was unrepresented. As the trial court
also noted, Tenn. Code Ann. § 55-50-504(h)(2) is explicit that a conviction is not required. Forfeiture is triggered by
arrest or citation for driving on a revoked license, and the Department must prove that the person drove while his or her
license was rev oked for D UI.

                                                           -20-
          The Court in Bajakajian also found that minimal harm was caused. The only party affected
by his conduct was the government, which the Court found only would have suffered deprivation
of information that money was leaving the country. Id. 524 U.S. at 339, 118 S. Ct. at 2039. In Ms.
Hawks’s case, the only party harmed was the Department, which was deprived of its ability to
investigate her fitness for a license and of its reinstatement fees, albeit only for a few months.
Finally, the Supreme Court found that the $357,154 forfeiture in Bajakajian bore no articulable
correlation to any injury suffered by the government and that it exceeded the maximum potential fine
“by many orders of magnitude.” Id. 524 U.S. at 340, 118 S. Ct. at 2039. We are unable to draw the
same conclusions in this case, primarily because we are unaware of the value of the forfeited van,
but it is unlikely that the van’s monetary value exceeded the maximum fine of $1000 by many orders
of magnitude. However, the exact conclusion as that reached by the Bajakajian court is not
necessary. We find no correlation between the forfeiture of the van and any injury sustained by the
Department or by the police department which seized it.

        Based upon our conclusions regarding the relative gravity of the offense which is the basis
for the forfeiture and the culpability of Ms. Hawks, we are convinced that in view of all the facts in
this case, the forfeiture of the van is an excessive fine and, therefore, prohibited by the Constitutions
of the United States and of Tennessee.22

       We affirm the trial court. Costs are taxed to the appellant, Michael C. Greene, Commissioner
of Tennessee Department of Safety.



                                                                    ____________________________________
                                                                    PATRICIA J. COTTRELL, JUDGE




         22
            Because we consider the other factors dispositive under Bajakajian, we have not analyzed harshness of the
forfeiture to Ms. Hawks and her family, as provided in Stuart. As the court stated in Stuart, “a forfeited vehicle may be
worth little, but undue hardship may still result if the claimant’s family cannot afford to replace it and has no other means
of transportation.” Stuart, 963 S.W.2d at 36. The record indicates that Ms. Hawks had little income, few assets, and
lived in a subsidized housing project with her four children. Her monthly income was $264, and her net worth was
$2000. The trial court found that “the petitioner did not have the financial ab ility to replace the fo rfeited vehicle without
undue hardship.” The evidence suppo rts that finding.



                                                            -21-